

114 S604 IS: Veteran Education Empowerment Act
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 604IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Tester (for himself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo reauthorize and improve a grant program to assist institutions of higher education in
			 establishing, maintaining, improving, and operating Veteran Student
			 Centers.
	
 1.Short titleThis Act may be cited as the Veteran Education Empowerment Act. 2.FindingsCongress finds the following:
 (1)More than 1,000,000 veterans attended institutions of higher education in 2014. (2)Veterans face unique challenges in transitioning from the battlefield to the classroom and eventually to the workforce, often including: age differences, family obligations, significant time away from academic life, and service-related disabilities.
 (3)The National Endowment for the Humanities’ Warrior-Scholar Project found that veterans transitioning to college likely have not used academic skills since high school and have difficulty adjusting to a fundamentally different social and cultural environment, [leading] to veterans dropping out of college before earning their degree.
 (4)The National Education Association found that veteran students can feel lonely and vulnerable on campus and that connecting student veterans can effectively ease this isolation by bringing together new veteran students with those who have already successfully navigated the first few semesters of college.
 (5)The unemployment rate for post-9/11 veterans far outpaces both the overall non-veteran unemployment rate and the unemployment rate for non-veterans entering the workforce for the first time.
 (6)According to Mission United—a United Way program that helps veterans re-acclimate to civilian life—it is often essential for veteran students to be mentored by another veteran who understands their mindset and experience.
 (7)Veteran Student Centers are recognized as an institutional best practice by Student Veterans of America.
 (8)The American Council on Education, which represents more than 1,700 institutions of higher education across the country, has called having a dedicated space for veterans on campus a promising way for colleges and universities to better serve veterans on campus and a critical component of many colleges’ efforts to serve their veteran students.
 (9)The Department of Education included as one of its 8 Keys to Veterans’ Success that colleges and universities should coordinate and centralize campus efforts for all veterans, together with the creation of a designated space for them.
 (10)Budget constraints often make it difficult or impossible for institutions of higher education to dedicate space to veteran offices, lounges, or student centers.
 (11)The 110th Congress authorized the funding of Veteran Student Centers through the Centers of Excellence for Veteran Student Success under part T of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161t). Congress also chose to appropriate funding for this program for fiscal year 2015 under the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235).
 (12)According to the Department of Education, federally funded Veteran Student Centers and staff have generated improved recruitment, retention, and graduation rates, have helped veteran students feel better connected across campus, and have directly contributed to student veterans’ successful academic outcomes.
 3.Grant program to establish, maintain, and improve veteran student centersPart T of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161t) is amended to read as follows:
			
				TGrants for Veteran Student Centers
					873.Grants for Veteran Student Centers
 (a)Grants authorizedSubject to the availability of appropriations under subsection (i), the Secretary shall award grants to institutions of higher education or consortia of institutions of higher education to assist in the establishment, maintenance, improvement, and operation of Veteran Student Centers. The Secretary shall award not more than 30 grants under this subsection.
						(b)Eligibility
 (1)ApplicationAn institution or consortium seeking a grant under subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)CriteriaThe Secretary may award a grant under subsection (a) to an institution or a consortium if the institution or consortium meets each of the following criteria:
 (A)The institution or consortium enrolls in undergraduate or graduate courses— (i)a significant number of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces; or
 (ii)a significant percentage of veteran students, as measured by comparing the overall enrollment of the institution or consortium to the number, for the most recent academic year for which data are available, of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces who are enrolled in undergraduate or graduate courses at the institution or consortium.
 (B)The institution or consortium presents a sustainability plan to demonstrate that its Veteran Student Center will be maintained and will continue to operate after the grant period of the grant received under subsection (a) has ended.
 (3)Additional criteriaIn awarding grants under subsection (a), the Secretary— (A)shall consider institutions or consortia representing a broad spectrum of sectors and sizes, including institutions or consortia from urban, suburban, and rural regions of the United States; and
 (B)may provide consideration to institutions or consortia that meet 1 or more of the following criteria:
 (i)The institution or consortium is located in a region or community that has a significant population of veterans.
 (ii)The institution or consortium carries out programs or activities that assist veterans in the local community and the spouses of veteran students.
 (iii)The institution or consortium partners in its veteran-specific programming with nonprofit veteran service organizations, local workforce development organizations, or institutions of higher education.
 (iv)The institution or consortium commits to hiring a staff at the Veteran Student Center that includes veterans (including veteran student volunteers and veteran students participating in a Federal work-study program under part C of title IV, a work-study program administered by the Secretary of Veteran Affairs, or a State work-study program).
 (v)The institution or consortium is willing to consider providing veteran students with academic credit for comparable subject-area training received while serving in the Armed Forces and commits to dedicating resources to helping its student veterans navigate their way through the transfer credit process.
 (vi)The institution or consortium commits to using a portion of the grant received under this section to develop an early warning veteran student retention program carried out by the Veteran Student Center.
 (vii)The institution or consortium commits to providing mental health counseling to its veteran students and their spouses.
									(c)Use of funds
 (1)In generalAn institution or consortium that is awarded a grant under subsection (a) shall use such grant to establish, maintain, improve, or operate a Veteran Student Center.
 (2)Other allowable usesAn institution or consortium receiving a grant under subsection (a) may use a portion of such funds to carry out supportive instruction services for student veterans, including—
 (A)assistance with special admissions and transfer of credit from previous postsecondary education or experience; and
 (B)any other support services the institution or consortium determines to be necessary to ensure the success of veterans on campus in achieving education and career goals.
								(d)Amounts awarded
 (1)DurationEach grant awarded under subsection (a) shall be for a 4-year period. (2)Total amount of grant and scheduleEach grant awarded under subsection (a) may not exceed a total of $500,000. The Secretary shall disburse to an institution or consortium the amounts awarded under the grant in such amounts and at such times during the grant period as the Secretary determines appropriate.
 (e)ReportFrom the amounts appropriated to carry out this section, and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall submit to Congress a report on the grant program established under subsection (a), including—
 (1)the number of grants awarded; (2)the institutions of higher education and consortia that have received grants;
 (3)with respect to each such institution of higher education and consortium— (A)the amounts awarded;
 (B)how such institution or consortium used such amounts; (C)a description of the students to whom services were offered as a result of the award; and
 (D)data enumerating whether the use of the amounts awarded helped veteran students at the institution or consortium toward completion of a degree, certificate, or credential;
 (4)best practices for veteran student success, identified by reviewing data provided by institutions and consortia that received a grant under this section; and
 (5)a determination by the Secretary with respect to whether the grant program under this section should be extended or expanded.
 (f)TerminationThe authority of the Secretary to carry out the grant program established under subsection (a) shall terminate on the date that is 4 years after the date on which the first grant is awarded under subsection (a).
 (g)Department of education best practices websiteSubject to the availability of appropriations under subsection (i) and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall develop and implement a website for veteran student services at institutions of higher education, which details best practices for serving veteran students at institutions of higher education.
 (h)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.
 (2)Veteran Student CenterThe term Veteran Student Center means a dedicated space on a campus of an institution of higher education that provides students who are veterans or members of the Armed Forces with the following:
 (A)A lounge or meeting space for such veteran students, their spouses or partners, and veterans in the community.
 (B)A centralized office for veteran services that— (i)is a single point of contact to coordinate comprehensive support services for veteran students;
 (ii)is staffed by trained employees and volunteers, which includes veterans and at least 1 full-time employee or volunteer who is trained as a veterans’ benefits counselor;
 (iii)provides veteran students with assistance relating to— (I)transitioning from the military to student life;
 (II)transitioning from the military to the civilian workforce; (III)networking with other veteran students and veterans in the community;
 (IV)understanding and obtaining benefits provided by the institution of higher education, Federal Government, and State for which such students may be eligible;
 (V)understanding how to succeed in the institution of higher education, including by understanding academic policies, the course selection process, and institutional policies and practices related to the transfer of academic credits; and
 (VI)understanding their disability-related rights and protections under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and
 (iv)provides comprehensive academic and tutoring services for veteran students, including peer-to-peer tutoring and academic mentorship.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2016 and each of the 3 succeeding fiscal years..
 4.Continuation of awardsAn institution of higher education that received a grant under section 873 of the Higher Education Act of 1965 (20 U.S.C. 1161t) before the date of enactment of this Act, as such section 873 (20 U.S.C. 1161t) was in effect on the day before the date of enactment of this Act, shall continue to receive funds in accordance with the terms and conditions of such grant.